ELECTRONIC RECORD                               /2?S-tS

COA#       05-14-00917-CR                        OFFENSE:        AGGRAVATED ASSAULT


STYLE:     gafford, milton                       COUNTY:         Dallas

COA DISPOSITION:      AFFIRM                     TRIAL COURT:    283rd District Court


DATE: 08/05/2015                 Publish: NO     TC CASE #:      F13-71212-T




                        IN THE COURT OF CRIMINAL APPEALS


STYLE:   GAFFORD, MILTON v.

     pro     $e                       Petition        CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:                   DATE:

 b\$m&£D A$ Ohivm^L-Y                                 JUDGE:

DATE:              lIXZlZOIS                          SIGNED:                           PC:

JUDGE:          T€a. ^AAM^—'                          PUBLISH:                          DNP:




                                                                                        MOTION FOR

                                                    REHEARING IN CCA IS:

                                                    JUDGE:




                                                                               ELECTRONIC RECORD